                      Case 1:18-cr-03323-JCH Document 45 Filed 06/04/20 Page 1 of 2
                    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO
                                            MINUTE SHEET
                              BEFORE THE HONORABLE JUDITH C. HERRERA

                                                      Motion Hearing
CR No:     18-3323 JCH                  USA vs.         Peshlakai

Date:      6/4/20                       Defendant:      Jansen Peshlakai                 Interpreter:   n/a

Time In/Out:        2:30 – 3:15         Total Time:     45 minutes                       Hearing in:      remote - via Zoom
                                        Court
Clerk:              E. Romero                           Paul Baca          Probation Officer:   R. Loya-Hobbs
                                        Reporter:
AUSA:               Allison Jaros                       Defendant’s Counsel:        Ed Bustamante

                                                      PROCEEDINGS

2:30 Court in session – parties state appearances – all parties appearing remotely via Zoom – Defendant entered a waiver of
personal appearance
Mr. Bustamante addresses Court re: motion for release; Requests defendant be released to the 3rd party custody of his sister in
Oklahoma
Ms. Jaros responds – provides update on COVID-19 cases in the facility
Deputy USM G. McCoy responds – provides information re: COVID-19 cases, status of employee’s health at Cibola and
outlines medical treatment defendants receive upon entry/release from center
Ms. Jaros continues – requests defendant remain detained and Court deny the motion
Government’s Exhibit 1 admitted
Ms. Jaros continues
Mr. Bustamante - rebuttal
Court finds defendant is a danger to the community; Court finds defendant has not shown there is an elevated risk to him in
contracting COVID-19, outlines reasons and denies request for release. Ms. Jaros to submit order
3:15 Court is adjourned
Case 1:18-cr-03323-JCH Document 45 Filed 06/04/20 Page 2 of 2
